Case 1:21-cr-00344-JDB Document 15-2 Filed 05/19/21 Page 1of1

WISCONSIN SUPREME COURT

 

OFFICE OF THE CLERK Telephone: 608-266-1880
110 E. Main Street, Suite 215 TTY: 800-947-3529
P.O. Box 1688 Fax: 608-267-0640

Sheila T. Reiff
Clerk

Madison, WI 53701-1688 http://www.wicourts.gov

CERTIFICATE OF GOOD STANDING

I, Sheila T. Reiff, Clerk of the Supreme Court of Wisconsin certify that the records
of this office show that:

JONAS B. BEDNAREK

was admitted to practice as an attorney within this state on April 27, 2000 and is
presently in good standing in this court.

Dated: May 2, 2021

Clore of Supreme Court:

 

AP-7000, 03/2005 Certificate of Good Standing
